Exhibit AeroGrow Announces New Board Members ● Three existing members retire Boulder, CO – July 10, 2009 - AeroGrow International, Inc. (OTCBB:AERO - News) (the "Company" or "AeroGrow") makers of the AeroGarden line of indoor gardening products, announced that it has elected two new members to its Board of Directors, Michael S. Barish and H. MacGregor (Greg) Clarke, effective July 08, 2009. Michael Barish co-founded Lazarus Investment Partners LLLP, a private investment partnership focused on microcap stocks, in 2003, and served as the fund's Chief
